By order of the Bankruptcy Appellate Panel, the precedential effect
                        of this decision is limited to the case and parties pursuant to
                    6th Cir. BAP LBR 8024-1(b). See also 6th Cir. BAP LBR 8014-1(c).

                                         File Name: 21b0002n.06

                       BANKRUPTCY APPELLATE PANEL
                                     OF THE SIXTH CIRCUIT



                                                              ┐
 IN RE: PAUL DARREN SMITH,
                                                              │
                                       Debtor.                │
  ___________________________________________                 │
                                                               >        No. 20-8015
 JAMES D. BALLINGER,                                          │
                                      Plaintiff-Appellee,     │
                                                              │
                                                              │
        v.
                                                              │
                                                              │
 PAUL DARREN SMITH,                                           │
                                  Defendant-Appellant.        │
                                                              ┘


                      Appeal from the United States Bankruptcy Court
                     for the Western District of Kentucky at Louisville.
     No. 3:19-bk-31599; Adv. No. 3:19-ap-03033—Thomas H. Fulton, Bankruptcy Judge.

                               Decided and Filed: January 21, 2021

Before: BUCHANAN, MASHBURN, and PRICE SMITH, Bankruptcy Appellate Panel Judges.

                                        _________________

                                              COUNSEL

ON BRIEF: Harry B. O’Donnell, Louisville, Kentucky, for Appellant. James D. Ballinger,
BALLINGER LAW, PLLC, Louisville, Kentucky, for Appellee.
                                        _________________

                                              OPINION
                                        _________________

       JESSICA E. PRICE SMITH, Bankruptcy Appellate Panel Judge. After the bankruptcy
court entered a judgment finding the debt against him nondischargeable, the debtor failed to file
 No. 20-8015                                        In re Smith                                           Page 2


a timely notice of appeal. He did, however, file a motion for extension of time to file an appeal
pursuant to Rule 8002(d)(1)(B). Because the bankruptcy court focused only on when the motion
for extension of time was filed and did not explicitly rule whether the failure to timely file a
notice of appeal was due to excusable neglect, the Panel vacates the order and remands for
further proceedings.

                                           ISSUES ON APPEAL

       Did the bankruptcy court abuse its discretion by failing to properly weigh the Pioneer1
factors?

                         JURISDICTION AND STANDARD OF REVIEW

       The Bankruptcy Appellate Panel of the Sixth Circuit has jurisdiction to decide this
appeal. The United States District Court for the Western District of Kentucky has authorized
appeals to the BAP. A final order of a bankruptcy court may be appealed by right under
28 U.S.C. § 158(a)(1). “Orders in bankruptcy cases qualify as ‘final’ when they definitively
dispose of discrete disputes within the overarching bankruptcy case.”                      Ritzen Grp., Inc. v.
Jackson Masonry, LLC, 140 S. Ct. 582, 586 (2020) (citing Bullard v. Blue Hills Bank, 575 U.S.
496, 501, 135 S. Ct. 1686 (2015)). “An order denying a motion for extension of time to file a
notice of appeal pursuant to Fed. R. Bankr. P. 8002 [(d)]2 is a final order.” Crehan v. Ying Ly (In
re Ying Ly), No. 06-8095, 378 B.R. 416 (Table), 2007 WL 2891321, at *1 (B.A.P. 6th Cir. Oct.
5, 2007); Allied Domecq Retailing USA v. Schultz (In re Schultz), 254 B.R. 149, 151 (B.A.P. 6th
Cir. 2000) (quoting Belfance v. Black River Petroleum, Inc. (In re Hess), 209 B.R. 79, 80 (B.A.P.
6th Cir. 1997)).

       The standard of review for appeal of an order denying a motion for extension of time
pursuant to Rule 8002(d)(1)(B) is abuse of discretion. In re Edwards, No. 17-8028, 2018 WL
2717237, at *1 (B.A.P. 6th Cir. June 5, 2018), aff’d, 748 F. App’x 695 (6th Cir. 2019).




       1Pioneer   Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship., 507 U.S. 380, 395, 113 S. Ct. 1489 (1993).
       2Following   renumbering, the applicable rule is now 8002(d).
 No. 20-8015                                  In re Smith                                  Page 3


                                              FACTS

       The bankruptcy court entered a judgment on February 12, 2020, finding that the debt
owed by the Debtor, Paul Darren Smith (“Smith”), is excepted from discharge pursuant to
§ 523(a)(2)(A).   The deadline pursuant to Federal Rule of Bankruptcy Procedure (“Rule”)
8002(a) for filing a notice of appeal expired 14 days later, on February 26, 2020. Smith did not
file a notice of appeal by that deadline. On March 18, 2020, Smith filed a motion for extension
of time to file a notice of appeal pursuant to Rule 8002(d)(1)(B), which allows a motion to be
filed within 21 days after the deadline for filing a notice of appeal expires.

       The bankruptcy court held a hearing, then issued an order denying the motion. In its
order, the bankruptcy court cited Pioneer as providing non-exclusive factors to be weighed and
noted that “the excuse given for the late filing must have the greatest import.” (Order, Case 19-
03033, ECF No. 26 at 2 citing United States v. Munoz, 605 F.3d 359, 372 (6th Cir. 2010).)
Although stating that “the reason-for-delay” was critical, the court held that “missing the 14-day
appeals deadline by one day may have constituted “excusable neglect,” but waiting an additional
three weeks before notifying the Court of his request was not.” (Id. (emphasis added).) The
bankruptcy court did not evaluate Smith’s reason for delay, misinformation from prior counsel,
nor explain how the timing of the motion could impact an evaluation of the reason given.

                                           DISCUSSION

       Federal Rule of Bankruptcy Procedure 8002(a) provides, with exceptions not relevant to
this case, that “a notice of appeal must be filed with the bankruptcy clerk within 14 days after
entry of the judgment, order, or decree being appealed.” Rule 8002(d)(1) allows the bankruptcy
court to extend the time to file a notice of appeal when a party’s motion is filed either
“(A) within the time prescribed by this rule; or (B) within 21 days after that time, if the party
shows excusable neglect.” Fed. R. Bankr. P. 8002(d)(1).

       Although Pioneer was decided in a different context, the Sixth Circuit Court of Appeals,
as well as this Panel, apply Pioneer’s excusable neglect standard to Rule 8002. Cmty. Fin. Servs.
Bank v. Edwards (In re Edwards), 748 F. App’x 695, 698 (6th Cir. 2019). The Supreme Court
concluded that the determination of whether a party’s neglect in missing a deadline is excusable
 No. 20-8015                                        In re Smith                                           Page 4


“is at bottom an equitable one, taking account of all relevant circumstances surrounding the
party’s omission” including the following factors:

        the danger of prejudice [to the opposing party], the length of the delay and its
        potential impact on judicial proceedings, the reason for the delay, including
        whether it was within the reasonable control of the movant, and whether the
        movant acted in good faith.

Pioneer , 507 U.S. at 395. “[T]hose factors are not mechanically applied nor do they carry equal
weight.” Edwards, 748 F. App’x at 698. Instead, and as noted by the bankruptcy court, “the
excuse given for the late filing must have the greatest import.” Munoz, 605 F.3d at 372 (further
noting that while other factors “might have more relevance in a closer case, the reason-for-delay
factor will always be critical to the inquiry”).

        In the present case, the bankruptcy court mentioned these principles but rested its
decision entirely on the number of days Smith waited before filing the motion to extend time to
appeal without weighing Smith’s reason for missing the original appeal deadline. With that
focus, the bankruptcy court concluded: “In short, counsel’s missing the 14-day appeals deadline
by one day may have constituted ‘excusable neglect,’ but waiting an additional three weeks
before notifying the court of his request was not.” (Order, Case 19-03033, ECF No. 26 at 2.)
While the length of the delay is included as a potential factor in determining excusable neglect, 3
Pioneer, 507 U.S. at 395; Edwards, 748 F. App’x at 698; Duncan v. Washington, No. 93-1171,
25 F.3d 1047 (Table), 1994 WL 232397, at *3 (6th Cir. May 27, 1994); Schultz, 254 B.R. at 153,
this factor is but one relevant circumstance in the fact-dependent inquiry and cannot be examined
to the exclusion of the other factors, especially the movant’s reason for missing the original
deadline to appeal. This misapplication of the law requires the Panel to vacate the order and
remand for further proceedings.




        3In  addition, courts have recognized that the length of the delay may reflect upon the movant’s credibility
and good faith. See Ying Ly, 2007 WL 2891321, at *4; Degirolamo v. Daily & Haskins (In re Wittmer), Adv. No.
11-6007, 2012 WL 366517, at *3 (Bankr. N.D. Ohio Feb. 2, 2012). However, the bankruptcy court made no
findings with regard to Smith’s credibility and good faith in this case.
 No. 20-8015                                        In re Smith                                          Page 5


        Ballinger asks the Panel to find that Smith’s reason for missing the deadline does not
demonstrate excusable neglect. While a long line of cases4 indicates that mistakes in construing
the rules for determining the time for an appeal are usually insufficient to establish excusable
neglect, a determination regarding excusable neglect is fact dependent.5 It is beyond this Panel’s
calling to make factual findings and weigh the Pioneer factors in the first instance. As such, the
matter must be remanded to the bankruptcy court.

                                               CONCLUSION

        The bankruptcy court erred by failing to properly weigh the Pioneer factors.
Accordingly, the Panel must remand this case for further factual findings and conclusions of law.




        4See  Pioneer, 507 U.S. at 392; Edwards, 748 F. App’x at 700; Nicholson v. City of Warren, 467 F.3d 525,
527 (6th Cir. 2006); Duncan, 1994 WL 232397 at *3; HML II, Inc. v. Ginley (In re HML II, Inc.), 234 B.R. 67, 72
(B.A.P. 6th Cir. 1999) aff’d 215 F.3d 1326 (Table), 2000 WL 659140 (6th Cir. May 11, 2000).
        5See Ott v. Somogye (In re Somogye), No. 18-30927, 2020 WL 4810805, at *3 (Bankr. N.D. Ohio July 28,
2020) (“Many cases addressing excusable neglect in the context of late notices of appeal are unpublished decisions,
presumably because the outcomes depend so heavily on specific facts.”)